DETAILED ACTION
Response to Amendment
The amendment was received 6/22/21. Claims 1-18 are pending.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0023] of applicant’s specification of 8/5/2019 is missing a hyphen “-“.
Thus, this is suggested, wherein the underlined hyphen “-“ is the only change:
[0023] The term 'interpolation algorithm' may denote a method for generating a new artificially created scan image out of a set of object scan images. The characteristic - in particular the color information of a pixel of the newly created scan image - may be derivable from corresponding pixels of direct neighboring scan images of the newly created scan image.

Appropriate correction is required.











Claim Objections
Claims 11-18 are objected to because of the following informalities:
Regarding claim 11, line 11’s “generating the interpolation scan image using the 
first and second sets of pixels” is objected for not keeping track of previous steps or not explicitly expressing the action of the verb [or the claimed “determining” as shown below] or its result [or “determined” as shown below], product, material, etc. in method claim 11. Accordingly, this is suggested:
11. (Objection Suggestion) A computer-implemented method for enhancing a set of object scan images, the method comprising: 

determining a first representation of a first scan image, wherein the first representation is black and white; 

determining a second representation of a second scan image, wherein the second representation is black and white; 

determining that a first set of pixels of an interpolation scan image are white by determining that corresponding pixels on the first and second representations are both white; 

determining that a second set of pixels of the interpolation scan image are black by determining that corresponding pixels on the first and second representations are both black; 

generating the interpolation scan image using the determined first and second sets of pixels;

inserting the interpolation scan image halfway between the first scan image and the second scan image; 

treating the interpolation scan image as a new first scan image; and 

iteratively generating and inserting one or more new interpolation scan images between the first scan image and the second scan image.  

	

Thus, claims 12-14 are objected for depending on claim 1.
Further regarding claim 12, claim 12 is objected for the same reason as claim 11 for loosing track at the last line of the claimed “determining” in claim 12, line 2.
Further regarding claim 13, claim 13 is objected for the same reason as claim 11 for loosing track at the last line of the claimed “determining” in claim 13, line 2.
Regarding claim 15, line 7’s “the interpolation scan image” ought be “[[the]] an interpolation scan image” consistent with claim 11.
	Thus, claims 16-18 are objected for depending on claim 15.
Further regarding claim 15, claim 15 is objected for the same reason as claim 11 for loosing track of the claimed “determining” in claim 15, lines 7 and 11. Thus, the objection suggestion for claim 15 is the same as shown above for claim 11.
Further regarding claim 16, claim 16 is objected for the same reason as claim 11 for loosing track at the last line of the claimed “determining” in claim 16, line 2.
Further regarding claim 17, claim 17 is objected for the same reason as claim 11 for loosing track at the last line of the claimed “determining” in claim 17, line 2.
See below Claim Interpretation of claims 11-13 and 15-17 as a suggestion for the above claim objections.


Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-18, claims 1-18 are NOT interpreted under 35 USC 112(f) because there is no step plus function limitation in method claims 1-18.
Accordingly:






Method claims 14’s and 18’s “until” are interpreted under MPEP 2111.01 II CONTINGENT LIMITATIONS:
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”

Thus, the broadest reasonable interpretation of method claims 14 and 15 is the non-strike thru portions:
14. (New:BRI) The method of claim 11, wherein the iteratively generating and inserting the one or more new interpolation scan images between the first scan image and the second scan image is performed 
18. (New:BRI) The method of claim 15, wherein the iteratively generating and inserting the one or more new interpolation scan images between the first scan image and the second scan image is performed 



Thus, based on the contingent limitations this is suggested to remove contingencies:
14. (Contingency Suggestion) The method of claim 11, wherein the iteratively generating and inserting the one or more new interpolation scan images between the first scan image and the second scan image is no longer performed by determining a difference between a new interpolation distance of one of the new interpolation scan images and a target distance from the first scan image is equal to or less than a predetermined delta distance value.  
18. (Contingency Suggestion) The method of claim 15, wherein the iteratively generating and inserting the one or more new interpolation scan images between the first scan image and the second scan image is no longer performed by determining a difference between a new interpolation distance of one of the new interpolation scan images and a target distance from the first scan image is equal to or less than a predetermined delta distance value.   








Accordingly the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “interpolation” (as in “generating an interpolation scan image” in claim 1 including claims 11 and 15) is interpreted in light of applicant’s disclosure and drawing of fig. 1 and definition thereof via Dictionary.com wherein “the act or process of interpolating or the state of being interpolated” is “taken” as the meaning of the claimed “interpolation” via MPEP 2111.01 III:
interpolation
noun
1	the act or process of interpolating or the state of being interpolated.








The claimed “ing” (as in “determining” or “determining” in claim 1 including claims 11 and 15) is interpreted in light of applicant’s disclosure and drawing of fig. 1: “determining…determining….determine…determine” and definition thereof via Dictionary.com wherein “a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc.” is “taken” as the meaning of the claimed “ing” via MPEP 2111.01 III:
-ing1
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”












Claims 11-13 and 15-17 are interpreted with the addition of “determined” under the broadest reasonable interpretation, BRI:
11. (New:BRI) A computer-implemented method for enhancing a set of object scan images, the method comprising:
determining a first representation of a first scan image, wherein the first representation is black and white;
determining a second representation of a second scan image, wherein the second representation is black and white;
determining that a first set of pixels of an interpolation scan image are white by determining that corresponding pixels on the first and second representations are both white;
determining that a second set of pixels of the interpolation scan image are black by determining that corresponding pixels on the first and second representations are both black;
generating the interpolation scan image using the determined first and second sets of pixels;
inserting the interpolation scan image halfway between the first scan image and the second scan image;
treating the interpolation scan image as a new first scan image; and
iteratively generating and inserting one or more new interpolation scan images between the first scan image and the second scan image.


12. (New:BRI) The method of claim 11, further comprising:
determining that a third set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are white by determining that a predefined percentage of a plurality of directly surrounding pixels is white;
wherein the determined third set of pixels is also used in generating the interpolation scan image.
13. (New:BRI) The method of claim 12, further comprising:
determining that a fourth set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are black by determining that the predefined percentage of the plurality of directly surrounding pixels is black;
wherein the determined fourth set of pixels is also used in generating the interpolation scan image.








15. (New:BRI) A computer-implemented method for enhancing a set of object scan images, the method comprising:
determining a first representation of a first scan image, wherein the first representation is black and white; 
determining a second representation of a second scan image, wherein the second representation is black and white;
determining that a first set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are white by determining that a predefined percentage of a plurality of directly surrounding pixels is white; and
determining that a second set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are black by determining that the predefined percentage of the plurality of directly surrounding pixels is black;
generating the interpolation scan image using the determined first and second sets of pixels;
inserting the interpolation scan image halfway between the first scan image and the second scan image;
treating the interpolation scan image as a new first scan image; and
iteratively generating and inserting one or more new interpolation scan images between the first scan image and the second scan image.


16. (New:BRI) The method of claim 15, further comprising:
determining that a third set of pixels of an interpolation scan image are white by determining that corresponding pixels on the first and second representations are both white;
wherein the determined third set of pixels is also used in generating the interpolation scan image.
17. (New:BRI) The method of claim 15, further comprising:
determining that a fourth set of pixels of the interpolation scan image are black by determining that corresponding pixels on the first and second representations are both black;
wherein the determined fourth set of pixels is also used in generating the interpolation scan image.











Response to Arguments
Objections to the Claims and Response Thereto
Applicant’s arguments, see remarks, pages 8,9 filed 6/22/21, with respect to the claim objection of claims 1-10 have been fully considered and are persuasive.  The claim objection of claims 1-10 in the Office action of 3/23/21, pages 2,3 has been withdrawn. 
Rejections for Nonstatutory Double Patenting and Response Thereto
Applicants state in page 9:
“The Applicant acknowledges the non-statutory double patenting rejections and respectfully requests that these rejections be held in abeyance until allowable claim language can be agreed upon. At that time, the Applicant will address these rejections, and a terminal disclaimer will be filed if appropriate. In addition, the Applicant respectfully requests reconsideration of the nonstatutory double patenting rejection of claim 10 based on the discussion thereof in the section above.”
In response, claim 10 has been reconsidered such that claim comprises a method in parallel and there is no continent limitation. Accordingly, the double patenting rejection of claim 10 is altered to reflect this interpretation.







Independent Claim 1
Applicant’s arguments, see remarks, page 10:
“Given the foregoing amendments to claim 1, Taft does not teach or suggest amended claim 1. In addition, Neither Zimeras nor Shin remedies the deficiencies of Taft. Therefore, amended claim 1 is in allowable condition, and it is respectfully requested that its rejection be withdrawn.”
, filed 6/22/21, with respect to 35 USC 102(a)(1) in the Office action of 3/23/21, starting page 14, have been fully considered and are persuasive. Thus:  
The 35 USC 102(a)(1) rejection of claims 1-6,8 and 10 has been withdrawn. 
The 35 USC 103 rejection of claims 7 and 9 has been withdrawn. 
New Claims 11-18
As pointed out in the remarks, page 10, regarding new claims 11-18, new grounds of rejection are presented for new claims 11-18 under 35 USC 103 in view of Clark et al. (US Patent App. Pub. No.: US 2021/0063552 A1) with corresponding provisional application No. 62/611,893, filed Dec. 29, 2017.
Regarding claim 11, Clark teaches setting black and white graphical user interface (GUI) sliders so that each respective image can be all black, all white or a combination as shown in figures 7A,B,C corresponding to claim 11’s “both white” and “both black”. 
Regarding claim 15, Clark teaches a percentage of black pixels, gray pixels and white pixels via dividing a histogram into sections by percentage as shown in fig. 5: “Desired percent pixels under mid-gray (from user)” or “Desired percent black pixels (from user)” corresponding to claim 15’s “percentage…is white” and “percentage…is black”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 11-20 of copending Application No. 16/118,661 (US 2020/0074590 A1 or US Patent 11,024,004) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because method claims 1-8 corresponds system claims 11-19 and product claim 20.
For example claim 1 claims in the last limitation “iterative generating” and reference claim 11, interpreted under 35 USC 112(f), claims in the last limitation “a loop unit adapted for iteratively generating”.
Another example is that claim 2 corresponds to reference claim 12. 





Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 11-20 of copending Application No. 16/118,661 (US 2020/0074590 A1 or US Patent 11,024,004) in view of reference claims 11-20 of copending Application No. 16/118,661 (US 2020/0074590 A1 or US Patent 11,024,004). 
Regarding claim 9, claim 9 is taught in reference claim 19. Reference claim 19 does not teach the claimed:
“storing a last said interpolated scan image as a target image”
interpreted as: 
--storing based on said second distance one of the new interpolated scan images as a target image.
Accordingly, reference claim 14 teaches under 35 USC 112(f) “a storage unit adapted for storing” corresponding to copending Application No. 16/118,661’s:
“[0034] The option to use parallel hardware in order to execute the method on different computing units for different pairs of scan images multiplies the advantages of the here proposed method.”

Thus, one of ordinary skill in the art of computers can modify reference claims 11-20 to store any image present in reference claims 11-20 and recognize that the modification is predictable or looked forward to because the “storage unit adapted for storing” “multiplies the advantages of the here proposed method”, copending Application No. 16/118,661 (US 2020/0074590 A1 or US Patent 11,024,004), cited above.


Regarding claim 10, reference claims 15 and 16 teach parallel images and reference claim 11 teaches “a loop unit” under 35 USC 112(f) via US 2020/0074590 A1:
[0034] The option to use parallel hardware in order to execute the method on 
different computing units for different pairs of scan images multiplies the 
advantages of the here proposed method.

However, reference claims 15 and 16 do not teach the claimed “to performing said method for a third and a fourth scan image of said set of object scan images having a third distance to each other”.
Accordingly, reference claim 11, line 1 claims “a set of object scan images…comprises at least a first…image and…a second…image” and said “loop unit” under 35 USC 112(f) comprising “parallel…method”. 
Thus, one of ordinary skill in the art of sets and computers can catch more images, completing a set comprising a 360 view, and perform a method of reference claim 11 in parallel via 35 USC 112(f) on the more captured images and recognize that the modification is predictable or looked forward to because “each member” of the set has “a special use in a particular operation” with “parallel…advantages” wherein “set” is defined via Dictionary.com:
set
noun
67	a collection, each member of which is adapted for a special use in a particular operation:
a set of golf clubs; a set of carving knives.




Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 2020/0074590 (16/118,661 or US Patent 11,024,004) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 11 anticipates broader claims 11-14.
Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 2020/0074590 (16/118,661 or US Patent 11,024,004) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 11 anticipates broader claims 15-18.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Patent 5,736,857) in view of Clark et al. (US Patent App. Pub. No.: US 2021/0063552 A1) with corresponding provisional application No. 62/611,893), filed Dec. 29, 2017.
Regarding claim 11, Taft teaches a computer-implemented method for enhancing a set of object scan images, the method comprising: 
determining (via fig. 2:210: “COMPUTER”) a first representation of a first scan image (via fig. 2:171: “ORIGINAL IMAGE”), wherein the first representation is black and white (via fig. 3: “Each pixel contains a grayscale value between 0 and 2b-1”); 
determining (said via fig. 2:210: “COMPUTER”) a second representation (via fig. 2:172: “ORIGINAL IMAGE”) of a second scan image, wherein the second representation is black and white (said via fig. 3: “Each pixel contains a grayscale value between 0 and 2b-1”); 
determining (said via fig. 2:210: “COMPUTER”) that a first set of pixels (said via fig. 3: “Each pixel contains a grayscale value between 0 and 2b-1”) of an interpolation scan image (via fig. 2:271: “INTERPOLATED IMAGE”) are white by determining that corresponding pixels on the first and second representations are both white; 
determining (said via fig. 2:210: “COMPUTER”) that a second set of pixels (said via fig. 3: “Each pixel contains a grayscale value between 0 and 2b-1”) of the interpolation scan image (said via fig. 2:271: “INTERPOLATED IMAGE”) are black by determining that corresponding pixels on the first and second representations (said via fig. 2:171: “ORIGINAL IMAGE” and fig. 2:172: “ORIGINAL IMAGE”) are both black; 
generating (said via fig. 2:210: “COMPUTER”) the interpolation scan image (said via fig. 2:271: “INTERPOLATED IMAGE”) using the first and second sets of pixels (said via fig. 3: “Each pixel contains a grayscale value between 0 and 2b-1”); 
inserting (said via fig. 2:271: “INTERPOLATED IMAGE” as shown in fig. 4:271: “INTERPOLATED IMAGE”) the interpolation scan image (said via fig. 2:271: “INTERPOLATED IMAGE”) halfway (via “midway”) between the first scan image (said via fig. 2:171: “ORIGINAL IMAGE”) and the second scan image (said via fig. 2:172: “ORIGINAL IMAGE”); 
treating (said via fig. 2:210: “COMPUTER”) the interpolation scan image as a new first scan image (comprised by “a new sequence” as shown in fig. 4:171,271 and 172); and 
iteratively (via “repeated”) generating and inserting (said via fig. 2:210: “COMPUTER”) one (via said fig. 4:271) or more new interpolation scan images (or “interpolating and transforming images” as shown in fig. 4) between the first scan image (said via fig. 2:171: “ORIGINAL IMAGE”) and the second scan image (said via fig. 2:172: “ORIGINAL IMAGE” via
“ABSTRACT: 
 	A method and apparatus for processing medical magnetic resonance imaging 
(MRI) images of successive parallel slices of tissue and displaying them sequentially so that the transition from one image to the next appears smooth.  Consecutive pairs of scanned images are used to produce additional, interpolated images to increase the apparent number of slices and decrease the apparent distance between them.  The interpolated images, which lack certain visual properties of the original images, particularly graininess due to noise, are then transformed by a digital filter to restore the lost properties.  The transformed images are interleaved with the original images to form a new sequence which appears smooth when viewed in order, thereby aiding a physician in mentally visualizing structures of interest in the images.”



















c.2,l.66 to c.4,l.28:
“FIG. 2 depicts the apparatus of the present invention.  A computer 210 is electrically connected to image storage 170 on which are stored a sequence of original digital images 171, 172 and 179.  Computer 210 may optionally be the same or a different physical device from MRI computer 160.  Resident in the memory of computer 210 is computer program 220, which is composed of three modules 221, 222 and 223.  Module 221 takes as input consecutive pairs of original digital images and produces interpolated images.  For example, module 221 operates on images 171 and 172 to produce interpolated image 271.  Interpolated image 271 is resident after its formation in the random-access memory portion of computer 210.  It is then necessary to transform interpolated image 271 to form generated image 281 having visual properties similar to those of original image 171.  Module 222 is a computer program that performs the transformation.  Digital image 271, while resident in the memory of computer 210, is operated upon by module 222 to yield generated image 281, which is then stored on image storage 170 as stored generated image 291.  The steps of interpolating and transforming images are repeated for each consecutive pair of original images.  The next-to-last and last original images 178 and 179 are interpolated by module 221 to produce interpolated image 278.  Interpolated image 278 is transformed by module 222 to produce generated image 288, which is stored on image storage 170 as stored generated image 298.  It is to be understood that first stored generated image 291 and last stored generated image 298 are merely the first and last representatives of a sequence containing an arbitrary number of such stored generated images.”; and

c.4,l. 64 to c.5,l.23:
“FIG. 4 shows one embodiment of the interpolation process to produce an r-th interpolated image between the r-th and the (r+1)-th original images in the special case where only one interpolated image is to be created for each pair of successive original images.  The quantity I.sup.(r).sub.ij is the numerical grayscale value of the pixel 423 in row i and column j of the r-th interpolated image.  It is computed for all i and j in the appropriate range for each pixel 421 of the r-th original image, whose value is denoted by P.sup.(r).sub.ij, and each pixel 422 of the (r+1)-th original image, whose value is denoted by P.sup.(r+ 1).sub.ij, using weights a and (1-a), where 0.ltoreq.a.ltoreq.1.  If it is intended that the r-th interpolated image represent a hypothetical slice lying midway in distance between the r-th and (r+1)-th original images, then a value of a=1/2 would be used.  The r-th interpolated image is formed by using the equation  

                        
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                    
                                    P
                                
                                
                                    i
                                    j
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    a
                                
                            
                            
                                
                                    P
                                
                                
                                    i
                                    j
                                
                                
                                    r
                                    +
                                    1
                                
                            
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                        
                    (Eq. 1)   

for all i in the range 1.ltoreq.i.ltoreq.m and all j in the range 1.ltoreq.j.ltoreq.n to compute all pixel values I.sup.(r).sub.ij.  In FIG. 4, original images 171 and 172 are interpolated to form interpolated image 271.  In actual computer implementation, since pixel values must be integers, the computed values must be rounded but must not exceed 2 b-1.  If an interpolated image is not intended to lie midway between two successive slices, but lies, for example, one-third of the distance between the r-th and the (r+1)-th original image, then a would be taken to have the value 1/3.”).
Thus, Taft does not teach, as indicated in bold above, the claimed:
“determining that a first set of pixels of an interpolation scan image are white by determining that corresponding pixels on the first and second representations are both white; 
determining that a second set of pixels of the interpolation scan image are black by determining that corresponding pixels on the first and second representations are both black”.
Accordingly, Clark teaches via the corresponding provisional application No. 62/611,893:
determining (via a user via fig. 2: “Percent black and percent mid gray for each depth band (automatic or supplied by user)”) that a first set of pixels of an interpolation (via fig. 2:214: “Interpolate”) scan image (via fig. 2:202: “16-bit image”) are white (via “white…sliders 724-1, 724-2, 724-3, and 724-4” as shown in figs. 7A-7C) by determining (via said user) that corresponding pixels on the first and second representations (or depths via fig. 7A:721: “Sliders for Depth 1” thru 4) are both white (via setting said “white…sliders 724-1, 724-2, 724-3, and 724-4” as shown in figs, 7A-7C); 
determining (via said user) that a second set of pixels of the interpolation (said via fig. 2:214: Interpolate”) scan image (said via fig. 2:202: “16-bit image”) are black (via “black…sliders 722-1, 722-2, 722-3, and 722-4” as shown in figs. 7A-7C) by determining (via said user) that corresponding pixels on the first and second representations (said or depths via fig. 7A:721: “Sliders for Depth 1” thru 4) are both black (via setting “black…sliders 722-1, 722-2, 722-3, and 722-4” as shown in figs. 7A-7C via

“[050] For example, as shown in FIGS. 7A-7C, the user interface may include one or more sliders for adjusting the desired full black and mid-gray levels. FIG. 7A shows a graphical user interface showing a cardiac ultrasound image 710 and a control area 720 on a display of an ultrasound system. The cardiac image 710 in FIG. 7A may be viewed as a reference image, for example an image that may be displayed before the application of any treatment. FIG. 7B shows the same cardiac image after it has been adjusted via the operation of some of the sliders 721 in the control area 720. In FIG. 7B, the image 710’ includes more black as compared to the image 710 in FIG. 7A, which has been achieved by the operation of the sliders 722-1, 722-2, 722-3, and 722-4 to increase the percent of black pixels at all depths. FIG. 7C shows the same cardiac image as the reference image after it has been adjusted via the operation of some of the sliders 721 in the control area 720. In this case, the image 710” in FIG. 7C includes less white as compared to the reference image 710 in FIG. 7A, which has been achieved by operation of the sliders 724-1, 724-2, 724-3, and 724-4 to increase the percentile of the mid-gray at all depths. In the example in FIG. 7, four sets of sliders (each including a black level and mid-gray level slider) are shown for each of four depth bands of the image. However, it will be understood that other number of depth bands may be used or the adjustments may be made with respect to a single band. In other examples, different number or types of user controls (or none) may be used. In one example, a user control (e.g., a slider or knob), which operates to reduce clutter, and another user control, which operates to adjust tissue filling, may be used. Operating the reduce clutter control in the direction corresponding to increasing clutter reduction may increase the percent-black level on the CDF, while operating the tissue filling knob in a direction corresponding to increasing tissue filling may decrease the level or percent of mid-gray on the CDF. In other examples, one or more of the inputs to the CDF mapping function (e.g., full black and/or mid-gray) may be at least partially controlled by operation of existing display controls such as the Gain knob and TGC knobs on conventional ultrasound systems.”).









Thus, one of ordinary skill in MRI’s can modify Taft’s said fig. 3: “Each pixel contains a grayscale value between 0 and 2b-1” with Clark’s teaching of said a user via fig. 2: “Percent black and percent mid gray for each depth band (automatic or supplied by user)”) by:
a)	inserting Clark’s fig. 2 between Taft’s fig. 2:171: “ORIGINAL IMAGE” and Taft’s fig. 2:271: “INTERPOLATED IMAGE”;	
b)	inputting each of Taft’s said “Each pixel contains a grayscale value between 0 and 2b-1” as Clarks fig. 2:202: “16-bit image”;
c)	setting percentage as shown in Clark’s fig. 2:“Percent black and percent mid gray for each depth band (automatic or supplied by user)” so as to display at 8-bit instead of 16-bit;
d)	sliding on the display;
e)	interpolating/inserting the sliding images at 8-bit via Taft’s figs. 2,4:271: “INTERPOLATED IMAGE”; and 
e)	recognizing that the modification is predictable or looked forward to because the modification is used “to provide a more optimal display of” “MRI” via Clark:
“[037] A dynamic range adjustment method, e.g., as described with reference to FIG. 1, may be incorporated in an ultrasound system to provide an adaptive DR adjustment for the display of ultrasound images. In some examples, the ultrasound system may be an imaging system, e.g., comprising hardware and/or software components for ultrasound image data acquisition. In other embodiments, the ultrasound system may be an analysis workstation, e.g., comprising hardware and/or software components for display and/or analysis of ultrasound images, for example a post-acquisition review workstation. The examples herein may be equally applicable to any system configured to display medical images, such as any system configured to acquire and/or display medical images of any imaging modality (e.g., ultrasound, CT, MRI, etc.)”;

and

“[053] For any incoming image, the shape of the histogram may be different (i.e., reflective of differences in the distribution of pixel values in any given image), and thus the mapping to the reduced DR based on the two or more input points relative to a linear (or non-linear) mapping function (such as based on a desired percent black, mid-gray, white or any other pixel level) may thus adaptively adjust each image to provide a more optimal display of the image data. Thus, according to examples of the present disclosure, in B-mode ultrasound imaging, the full dynamic range log data is histogrammed, and desired percentiles are mapped to certain points of the displayed grayscale range, such as full black or mid-gray. As described, the data could be spatially and/or temporally low-pass filtered prior to histogramming to reduce variance due to speckle, noise, or heartbeat. The histogramming and/or the desired percentiles could be a function of depth, e.g., in examples where a histogram is generated for multiple depth bands and corresponding desired percentiles (which may different between depth bands) are applied to each depth band. Histogram- based adaptivity of gain and dynamic range may provide more consistency and robustness than traditional non-adaptive controls. In some examples, after this histogram-based dynamic range adjustment, the percentiles of pixels at certain gray levels may be modified by downstream processing such as scan conversion, adaptive spatial filtering, persistence, or gray maps. Alternatively, these processing steps may be applied upstream on the source image data, e.g., prior to the histogram-based dynamic range adjustment. As described, the desired pixel percentiles may be pre-set or preprogrammed into the system, which may set the values based on automatic view recognition (such as AP4, PLAX, PSAX, etc.), user input, or machine-learning. Additionally or alternatively, the desired percentiles may be user selectable or adjustable (e.g., via one or more knobs, sliders, text input, or other user control) and the preprogrammed setting of a given system (e.g., the desired percent levels) may be further improved over time based on machine-learning.”










Regarding claim 12, claim 12 is rejected the same as the rejection of claim 15. Thus, argument presented in the rejection of claim 15 is equally applicable to claim 12. Accordingly, Taft as combined with Clark teaches claim 12 of the method of claim 11, further comprising:
determining that a third set of pixels of the interpolation scan image (via fig. 2:271: “INTERPOLATED IMAGE”), for which corresponding pixels on the first and second representations are not both black or both white, are white by determining that a predefined percentage of a plurality of directly surrounding pixels is white; 
wherein the third set of pixels is also used in generating the interpolation scan image.  
Accordingly as discussed in the rejection of claim 15, Clark as already combined with Taft teaches:
determining that a third set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are white by determining that a predefined percentage of a plurality of directly surrounding pixels is white; 
wherein the third set of pixels is also used in generating the interpolation scan image.  





Regarding claim 13, claim 13 is rejected the same as the rejection of claim 15. Thus, argument presented in the rejection of claim 15 is equally applicable to claim 13. Accordingly, Taft as combined with Clark teaches claim 13 of the method of claim 12, further comprising:
determining that a fourth set of pixels of the interpolation scan image (via fig. 2:271: “INTERPOLATED IMAGE”), for which corresponding pixels on the first and second representations are not both black or both white, are black by determining that the predefined percentage of the plurality of directly surrounding pixels is black; 
wherein the fourth set of pixels is also used in generating the interpolation scan image.  
Accordingly as discussed in the rejection of claim 15, Clark as already combined with Taft teaches:
determining that a fourth set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are black by determining that the predefined percentage of the plurality of directly surrounding pixels is black; 
wherein the fourth set of pixels is also used in generating the interpolation scan image.
  




Regarding claim 14, claim 14 is rejected the same as in the rejection of claim 11. Thus argument presented in claim 11 is equally applicable to claim 14. Accordingly, Taft as combined teaches the method of claim 11, wherein the iteratively generating and inserting the one or more new interpolation scan images between the first scan image and the second scan image is performed (until a difference between a new interpolation distance of one of the new interpolation scan images and a target distance from the first scan image is equal to or less than a predetermined delta distance value)(=a contingent limitation under the broadest reasonable interpretation).  















Regarding claim 15, claim 15 is rejected the same as claim 11. Thus, argument presented in the rejection of claim 11 is equally applicable to claim 15. Accordingly, Taft teaches claim 15 of a computer-implemented method for enhancing a set of object scan images, the method comprising: 
determining a first representation of a first scan image, wherein the first representation is black and white; 
determining a second representation of a second scan image, wherein the second representation is black and white; 
determining that a first set (via “set of s original images”) of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are white by determining that a predefined percentage of a plurality of directly surrounding pixels is white; and 
determining that a second set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are black by determining that the predefined percentage of the plurality of directly surrounding pixels is black; 
generating the interpolation scan image using the first and second sets of pixels;
inserting the interpolation scan image halfway between the first scan image and the second scan image; 
treating the interpolation scan image as a new first scan image; and 
iteratively generating and inserting one or more new interpolation scan images between the first scan image and the second scan image (via c.6,ll. 17-33:

After each generated image is produced in the memory of computer 210, it is stored as an array on image storage 170.  After processing the set of s original images, the total number of images stored in image storage 170 and available for display is 2s-1, composed of s original images and s-1 generated images, referred to collectively as the "display images".  It will be appreciated in the foregoing that the image storage accessed by computer 210 need not be the same physical device on which the original images produced by MRI computer 160 are stored, but that said original images could be transferred by conventional means to a different image storage device prior to production of the generated images.  Likewise, once the generated images have been produced by the process of the present invention, they may be transferred to a computer system different from computer system 210 for subsequent display.).  

Thus, Taft does not teach, as indicated in bold above, the claimed:
“determining that a first set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are white by determining that a predefined percentage of a plurality of directly surrounding pixels is white; and 
determining that a second set of pixels of the interpolation scan image, for which corresponding pixels on the first and second representations are not both black or both white, are black by determining that the predefined percentage of the plurality of directly surrounding pixels is black”.







Accordingly, Clark via provisional application 62/611,893 teaches:
determining (via “a linear mapping function”) that a first set (via fig. 2:208: “Separate into depth bands”: “a set of lateral set of samples at a given depth”) of pixels (via fig. 1B: “Black pixels” and fig. 1B: “white pixels”) of the interpolation (via fig. 2:214: “Interpolate”) scan image (via fig. 2:202: “16-bit image”), for which corresponding pixels on the first and second representations (via “two or more temporally successive (not necessarily consecutive) image frames”) are not both black or both white (via fig. 5: “Mapped to grays”), are white (via fig. 1A: “Mapped to white”) by determining that a predefined percentage of a plurality of directly surrounding (via said “temporally…consecutive”) pixels is white (via “the percentage of…white…pixels”); and 
determining (said via “a linear mapping function”) that a second set (said via fig. 2:208: “Separate into depth bands”: “a set of lateral set of samples at a given depth”) of pixels (via fig. 1B: “Black pixels” and fig. 1B: “white pixels”) of the interpolation (said via fig. 2:214: “Interpolate”) scan image (via fig. 2:202: “16-bit image”), for which corresponding pixels on the first and second representations (via “two or more temporally successive (not necessarily consecutive) image frames”) are not both black or both white (via fig. 5: “Mapped to grays”), are black (via fig. 1A: “Mapped to black”) by determining (said via “a linear mapping function”) that the predefined percentage (or “40%”) of the plurality of directly surrounding (via said “temporally…consecutive”) pixels is black (via:






“[014] In some examples, the method may include dividing the source image data into a plurality of depth bands, generating a histogram and a cumulative density function (CDF) of the source image data associated with each band of the plurality of depth bands, and defining a depth-dependent reduced dynamic range for each band of the plurality of depth bands. In some examples, each band of the plurality of depth bands may correspond to a set of lateral set of samples at a given depth. In some embodiments, the lateral sets may lie along a curved line (or circular arc) or along a straight line or row of pixels of an ultrasound image. In other examples, each band may correspond to lateral sets of samples along multiple axially adjacent lines (curved or straight) of pixel data.”

“[031] As further shown in FIG. 2, the process 200 may involve several optional steps. For example, the source image data (at block 202) may be initially spatially, temporally, or spatio-temporally filtered (as shown in block 206) to blur or smooth the image. For example, the source image data may be spatially low-pass filtered before histogramming to reduce the intensity variance caused by speckle and noise (e.g., apply histogram blurring). As shown, any such spatial and/or temporal smoothing as shown in the block diagram in FIG. 2, may only be applied to the source data along the analysis path 205, e.g., the signal path associated with defining the treatment 201 to be applied. This filtering may not be applied to the source image data along the image generation path 207, and may therefore not affect (e.g., blur) the image, which is ultimately displayed. That is, once the reduced dynamic range (e.g., DR for display or displayed DR) has been defined at the output of the signal path 205, the treatment 201 (e.g., reduction to the dynamic range) may be applied onto the pre-filtered source image data supplied via signal path 207. In some embodiments, the histograms for two or more temporally successive (not necessarily consecutive) image frames may be temporally averaged to reduce temporal variations prior to computing the CDF, for example in the case of cardiac imaging such temporal averaging may reduce cardiac cycle fluctuations.”

“[051] Referring back to FIG. 5, a linear mapping function may be used to define the offset and scale for the displayed dynamic range for clipping the histogram of the log-compressed image data as shown by plot 510 based on the points selected on the CDF. As shown, the percentage of pixels to be mapped to white may be defined by doubling the span of the input data value (on the horizontal axis) corresponding to the mid-gray level, thus defining the high clipping point or offset. In one specific example, the inputs for black and mid-gray may be 40% and 85%, which may correspond to a span that when doubled provides about approximately 98% of pixels below full white. In other examples, different percentages for the black and mid-gray values may be used.”).

	

Thus as discussed in the rejection of claim 11, one of ordinary skill in MRI’s can modify Taft’s said set of s original  images with Clark’s teaching of said fig. 2:208: “Separate into depth bands”: “a set of lateral set of samples at a given depth” by:
a)	inserting Clark’s fig. 2 between Taft’s fig. 2:171: “ORIGINAL IMAGE” and Taft’s fig. 2:271: “INTERPOLATED IMAGE”;	
b)	inputting each of Taft’s said set of s original images into Clarks fig. 2:202: “16-bit image”;
c)	proceeding as shown in Taft’s fig. 2 so as to display at 8-bit;
d)	using the eight black and white sliders as shown in Clarks’ figures 7A-C;
e)	interpolating images at 8-bit via Taft’s fig. 2:271: “INTERPOLATED IMAGE”; and f)	recognizing that the modification is predictable or looked forward to because the modification is used “to provide a more optimal display of” “MRI” via Clark.	



 







Regarding claim 16, claim 16 is rejected the same as the rejection of claim 11. Thus, argument presented in the rejection of claim 11 is equally applicable to claim 16. Accordingly, Taft as combined with Clark teaches claim 16 of the method of claim 15, further comprising: 
determining that a third set of pixels of an interpolation scan image are white by determining that corresponding pixels on the first and second representations are both white; 
wherein the third set of pixels is also used in generating the interpolation scan image.  
Accordingly as discussed in the rejection of claim 11, Clark as already combined with Taft teaches:
determining that a third set of pixels of an interpolation scan image are white by determining that corresponding pixels on the first and second representations are both white; 
wherein the third set of pixels is also used in generating the interpolation scan image.  







Regarding claim 17, claim 17 is rejected the same as the rejection of claim 11. Thus, argument presented in the rejection of claim 11 is equally applicable to claim 17. Accordingly, Taft as combined with Clark teaches claim 17 of the method of claim 15, further comprising: 
determining that a fourth set of pixels of the interpolation scan image are black by determining that corresponding pixels on the first and second representations are both black; 
wherein the fourth set of pixels is also used in generating the interpolation scan image.  
Accordingly as discussed in the rejection of claim 11, Clark as already combined with Taft teaches
determining that a fourth set of pixels of the interpolation scan image are black by determining that corresponding pixels on the first and second representations are both black; 
wherein the fourth set of pixels is also used in generating the interpolation scan image.  







Regarding claim 18, claim 18 is rejected the same as the rejection of claim 15. Thus, argument presented in the rejection of claim 15 is equally applicable to claim 18. Accordingly, Taft as combined with Clark teaches claim 18 of the method of claim 15, wherein the iteratively generating and inserting the one or more new interpolation scan images between the first scan image and the second scan image is performed (until a difference between a new interpolation distance of one of the new interpolation scan images and a target distance from the first scan image is equal to or less than a predetermined delta distance value)(=a contingent limitation under the broadest reasonable interpretation).   














Allowable Subject Matter
Regarding claims 1-10, there is no prior art rejection for claims 1-10.
The following is a statement of reasons for the indication of allowable subject matter pending the above double patenting rejection of claims 1-18:  
Regarding claim 1, claim 1 is allowable because the art of record does not anticipate of render obvious claim 1’s last “iteratively” limitation when claim 1 is considered as a whole.  
In contrast, corresponding claims 14 and 18 are in continent form while claim 1 is not in contingent form.
Thus, claims 2-10 are allowable for depending on claim 1.
Regarding contingent method claims 14 and 18, there is no prior art rejection for contingent method claims 14 and 18 under the non-broadest reasonable interpretation of contingent method claims 14 and 18. Thus, if the contingencies are removed (see “(Contingency Suggestion)” in Claim Interpretation), then method claims 14 and 18 will become allowable pending the double patenting rejection because there is no prior art rejection for method claims 14 and 18 under the non-broadest reasonable interpretation of method claims 14 and 18. The closest art is Yamazaki et al. (US Patent App. Pub. No.: US 2004/0068530 A1) as discussed below.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aiba (US Patent App. Pub. No.: US 2006/0267904 A1) is pertinent as teaching claim 11’s:
determining (via fig. 1:30:31: “TIME BASE EMPHASIZING CIRCUIT”) that a first set of pixels (via “each pixel” represented in fig. 1:10: “IMAGE MEMORY” or “a memory function”) of an interpolation scan image (via fig. 1:21: “INTERPOLATION VIDEO SIGNAL GENERATION CIRCUIT”) are white (via fig. 4B: “WHITE”) by determining that corresponding pixels (said via “each pixel” represented in fig. 1:10: “IMAGE MEMORY” or “a memory function”) on the first and second representations (via fig. 1: “F0” and fig. 1:”F2”) are both white (said via fig. 4B: “WHITE”); 
determining (via fig. 1:30:31: “TIME BASE EMPHASIZING CIRCUIT”)  that a second set of pixels (said via “each pixel” represented in fig. 1:10: “IMAGE MEMORY” or “a memory function”) of the interpolation scan image are black (via fig. 4B: “BLACK”) by determining that corresponding pixels on the first and second representations (said via fig. 1: “F0” and fig. 1:”F2”) are both black (said via fig. 4B: “BLACK” via:
“[0004] As an image display units, there are an impulse type display unit which intensively emits light in a moment that an image is written like a display unit using a cathode ray tube (CRT) and a hold type display unit which holds display from writing of an image to writing of an image of a next frame like an active matrix type display unit having a memory function per each pixel.  As the active matrix type display unit, there is a liquid crystal display unit using a thin film transistor (TFT).  In the liquid crystal display unit, an image written in a pixel by a TFT and a capacitor arranged in accordance with each pixel is held for a fixed time.”). 

	However, a combination with cited Taft does not result in claim 11 as interpreted in the above Claim Interpretation.
Yamazaki et al. (US Patent App. Pub. No.: US 2004/0068530 A1) is pertinent as teaching “a difference in…distance between…voxels to be interpolated is larger than the fixed width…to prevent” interpolation via:
“[0039] By this method, if a difference in code distances between the two adjacent voxels to be interpolated is larger than the fixed width, it is possible to prevent formation of any surfaces between the voxels.”

However, this is the opposite to the claimed last “iteratively” limitation of claim 1. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667